Citation Nr: 1631691	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  11-24 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran, Spouse


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1954 to July 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin which denied entitlement to the benefit sought on appeal.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in April 2015.  A transcript of that hearing is of record.    

This case was previously before the Board in June 2015 when it was remanded for additional development.  That remand also included the appeal for service connection for tinnitus. Service connection for tinnitus was granted in a February 2016 decision.  As such, the tinnitus issue is no longer the subject of appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has bilateral hearing loss as a result of noise exposure during active duty as an airplane mechanic.  The Veteran was most recently afforded a VA audiological examination in January 2016.   The examiner concluded the Veteran's hearing loss was not related to his military service because his hearing acuity was within normal limits throughout service and at separation.  Both the Veteran's January 1954 entrance examination and June 1960 separation examination revealed bilateral whisper test hearing results of 15/15.  However, his June 1960 separation examination also showed the following:



HERTZ

500
1000
2000
3000
4000
Right
5 (20) dB
0 (10) dB
0 (10) dB
10 (20) dB
10 (15) dB
Left
15 (30) dB
0 (10) dB
0 (10) dB
0 (10) dB
10 (15) dB

Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA). Those figures are on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization-American National Standards (ISO-ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.

The Board notes that it appears as though a conversion to ISO-ANSI standards was not performed by the January 2016 VA examiner.  Moreover, to the extent that the entrance examination represented "normal" hearing, the examiner did not address the significance, if any, of the Veteran's hearing acuity that was shown at discharge once the results were converted to those standards set by the ISO-ANSI.  The threshold for normal hearing is between 0 and 20 decibels and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Put another way, there is some evidence of hearing loss at separation.  Further, the Court has held that even a veteran's normal hearing at separation does not necessarily indicate there was not an in-service loss of hearing acuity.  Id.

Additionally, the January 2016 VA examiner noted that the Veteran had "recurrent fungal infections in his ears while he was in the military" but failed to address any significance of that fact on his current hearing disability.  

In light of these deficiencies, and because tinnitus was found to be related to noise exposure, the January 2016 VA examiner's opinion is not adequate to decide the claim for entitlement to service connection for hearing loss.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Return the Veteran's claims file to the audiologist who conducted the January 2016 VA examination to render an addendum opinion.  If that examiner is no longer available, return the claims file to an appropriate clinician.  The examiner should provide an opinion on the etiology of the Veteran's bilateral hearing loss.

The claims file must be made available to and reviewed by the examiner.  All indicated studies should be performed.

Based upon the examination results and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current bilateral hearing loss disability is etiologically related to service, to include his credible reports of noise exposure AND in-service recurrent fungal infections.

For the purposes of the opinion, the examiner should address the Veteran's separation examination results once conversion to ISO-ANSI standards is considered.

A rationale for all requested opinions shall be provided, with citation to medical treatise, studies, etc., if appropriate.  If an opinion cannot be provided without resorting to mere speculation, please provide a complete explanation stating why this is so.  In so doing, the examiner must explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he/she has exhausted the limits of current medical knowledge in providing answers to the questions.

2.  Then readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be furnished a Supplemental Statement of the Case that considers all evidence added to the claims file, and should be afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




